Case 4:20-cv-00350-SDJ-KPJ Document 43 Filed 09/03/20 Page 1 of 3 PageID #: 128



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   BRANDON K. THRASHER,                                  §
                                                         §
           Plaintiff,                                    §
                                                         §
   v.                                                    §       Civil Action No.: 4:20-cv-00350
                                                         §
   FORT WORTH POLICE DEPARTMENT,                         §
   NORTHLAKE POLICE DEPARTMENT, and                      §
   DENTON COUNTY SHERIFF’S OFFICE                        §
   AND DEPARTMENT,                                       §
           Defendants.

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court are the following motions:

        (1) Plaintiff Brandon K. Thrasher’s (“Plaintiff”) Motion for Emergency Hearing and Relief
            from Government and for “Government to Remove All Their Illegal Spy Equipment
            and to Immediately Stop Their Illegal Surveillance” (the “Emergency Motion for
            Removal”) (Dkt. 7); and

        (2) Plaintiff’s Motion for Emergency Hearing and Relief from Government (“Emergency
            Motion for Hearing”) (Dkt. 8).

        Plaintiff filed suit on April 22, 2020, but failed to prepare service of process on the named

 Defendants. See Dkt. 1. On May 5, 2020, the Court granted Plaintiff’s request to proceed in forma

 pauperis and ordered Plaintiff to prepare service of process so that the named Defendants could be

 served. See Dkt. 5. Prior to Plaintiff providing the Clerk of Court with process in order to have

 Defendants served in this matter, Plaintiff filed the Emergency Motion for Removal and the

 Emergency Motion for Hearing (together, the “Motions”). See Dkts. 7, 8. Thus, on June 5, 2020,

 the Court directed the Clerk of Court to issue summons to Defendants Fort Worth Police

 Department, Northlake Police Department, and Denton County Sheriff’s Office and Police

 Department (collectively, “Defendants”) despite Plaintiff’s failure to prepare process. See Dkts.

                                                 1
Case 4:20-cv-00350-SDJ-KPJ Document 43 Filed 09/03/20 Page 2 of 3 PageID #: 129



 10, 11, 12. Additionally, the Court issued an order (Dkt. 13) directing Defendants to file an

 expedited response to the Motions within seven (7) days of service thereof. See Dkt. 13. On July

 1, and July 2, 2020, the Court received acknowledgement of receipt of the Court’s Order (Dkt. 13)

 from Defendants. See Dkts. 16, 17. Defendants each timely filed a response to the Motions. See

 Dkts. 18, 20, 21, 22.

        In the Motions, Plaintiff requests the “Government to remove all their illegal spy

 equipment and to immediately stop their illegal surveillance abuse of me” (Dkt. 7) and an

 “Emergency hearing and relief from government” (Dkt. 8). Plaintiff provides no allegations or

 legal arguments in support of his requests. See Dkts. 7, 8. Defendants respond that Plaintiff has

 failed to make a request upon which relief may be granted. See Dkts. 18, 20, 21, 22.

        Pursuant to Federal Rule of Civil Procedure 7(b), a motion must “state with

 particularity the grounds for seeking the order” and “state the relief sought.” FED. R. CIV. P.

 7(b)(1). Plaintiff’s Motions fail to comply with Rule 7(b), as Plaintiff provides no basis to

 support either of the Motions. While pro se pleadings are entitled to liberal construction, the

 Motions fail to give Defendants or the Court adequate notice of what exact relief Plaintiff is

 requesting from the Court and the grounds for such request. See Haines v. Kerner, 404 U.S.

 519, 521 (1972). Further, Plaintiff’s pro se status “does not excuse [him] from complying with

 federal rules, rules of civil procedure, or local rules of court.” Perkins v. U.S., 314 F.Supp.2d

 664, 670 (E.D. Tex. 2004). As Plaintiff has failed to state adequate grounds for the Motions,

 the Court finds that Plaintiff’s Emergency Motion for Removal (Dkt. 7) and Emergency Motion

 for Hearing (Dkt. 8) are hereby DENIED.




                                                 2
Case 4:20-cv-00350-SDJ-KPJ Document 43 Filed 09/03/20 Page 3 of 3 PageID #: 130
        So ORDERED and SIGNED this 3rd day of September, 2020.




                                      ____________________________________
                                      KIMBERLY C. PRIEST JOHNSON
                                      UNITED STATES MAGISTRATE JUDGE




                                       3
